Citation Nr: 1518119	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-09 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI) and, if so, whether service connection is warranted for this claimed disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) due to the TBI and, if so, whether service connection is warranted for this additionally claimed disability.

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.  The Board held the record open for an additional 60 days following the hearing to allow the Veteran and his attorney time to obtain and submit additional supporting evidence and argument.  TheVeteran's attorney later submitted this additional evidence in August 2013, so within the 60-day grace period mentioned, and she waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board go ahead and consider it in the first instance.  38 C.F.R. § 20.1304 (2014).

It is primarily on the basis of this additional evidence that the Board is reopening these claims since, as will be discussed, this evidence is new and material to the claims.  But rather than immediately readjudicating the claims on their underlying merits, the Board instead is REMANDING them to the AOJ for further development.



FINDINGS OF FACT

1.  A July 2003 rating decision denied the Veteran' claims of entitlement to service connection for residuals of a TBI manifested by dizziness and headaches, also his derivative claim for PTSD.  He appealed that decision and a June 2005 Board decision also denied the claims.  He then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC), and in an April 2008 decision the Court affirmed the Board's June 2005 decision denying these claims.  He did not however appeal the Court's decision.

2.  Nevertheless, additional evidence since has been submitted that, when considered along with the evidence already on file, relates to unestablished facts needed to substantiate these claims and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision earlier considering and denying the claim of entitlement to service connection for residuals of a TBI manifested by dizziness and headaches, also the derivative claim for PTSD, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, though, the Board is reopening these claims because there is the required new and material evidence.  And rather than immediately readjudicating them on their underlying merits, the Board instead is then remanding them to the AOJ for further development.  So the Board need not discuss at this juncture whether the Veteran has received the type of notice and assistance contemplated by these statutes and regulations.  Indeed, this is better determined once the additional development of the claims is completed on remand.

II.  Criteria and Analysis of New-and-Material Evidence Claims

The Veteran originally filed a service-connection claim for PTSD in August 2001 and for residuals of head trauma with dizziness and headaches in November 2001.  An RO rating decision in July 2003 denied his claims.  He appealed, and a June 2005 Board decision also denied the claims.  The Board denied entitlement to service connection for PTSD because there was no evidence of a then current diagnosis of this condition.  The Board denied his claim for residuals of head trauma with dizziness and headaches as the preponderance of the evidence showed the headaches and dizziness did not originate during his service and were not related it - including especially the head injury .  The relevant evidence of record at the time of the Board's June 2005 decision consisted of the Veteran's service treatment records (STRs), VA treatment records, the reports of VA examinations dated in November 1994, June 2002 and February 2004, private treatment records, Social Security Disability (SSD) records, lay statements from the Veteran, and a transcript of his February 2004 hearing before a local Decision Review Officer (DRO).  The Veteran appealed the Board's June 2005 decision, but the higher Court affirmed the Board's decision in April 2008.  The Veteran did not appeal the Court's decision to the even higher U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court).  Thus, the June 2005 Board decision is final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014). 

A finally-decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly-submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 


The Veteran submitted a petition to reopen his service-connection claims for residuals of a TBI and nervous condition (psychiatric disorder) in March 2009.  Evidence associated with the claims file since the prior, final and binding, June 2005 Board decision considering and denying these same claims includes additional VA treatment records, additional private treatment records, including a supporting private medical opinion dated in July 2013, as well as lay statements by the Veteran and a transcript of his June 2013 Travel Board hearing.  This more recently submitted evidence is new in that it was not of record at the time of the Board's prior June 2005 decision and is not duplicative or redundant of evidence that was.  Moreover, the report of the July 2013 private psychiatric evaluation provides a current diagnosis of PTSD, which, as mentioned, was not established when previously considering and denying this claim in June2005, and relates this diagnosis to the Veteran's alleged stressor in service.  This evidence therefore is material since it raises a reasonable possibility of substantiating the Veteran's claim by addressing the missing elements of a current diagnosis of the claimed disability and correlation ("nexus") of this disability with his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to the Veteran's petition to additionally reopen his claim of entitlement to service connection for residuals of a TBI, a November 2008 VA treatment record reveals that a VA neuropsychologist documented that his evaluation of the Veteran had revealed mild attention, concentration, memory and executive functioning deficits and determined the Veteran's reported history and test performance can be seen as supportive of the long-term effects of the TBI in service.  A May 2010 VA treatment record also notes that the Veteran has chronic headaches from a service-related injury (so presumably also referring to the TBI).  These medical opinions are neither cumulative nor redundant of the evidence of record in June 2005 and raise a reasonable possibility of substantiating the Veteran's claim by addressing the missing element of nexus.


For these reasons and bases, the Board is reopening these claims because there is the required new and material evidence.  See 38 C.F.R. § 3.156(a).


ORDER

Since there is new and material evidence, the petition to reopen the claims of entitlement to service connection for residuals of a TBI, including dizziness and headaches, and for PTSD, is granted, but only to this extent subject to the further development of these claims on remand.


REMAND

As for the claim for residuals of a TBI, including dizziness and headaches, the claims file contains two negative VA medical opinions and a positive opinion from the Veteran's treating VA physician.  The VA medical opinions dated in June 2002 and February 2004 did not, however, address the Veteran's lay statements of recurrent headaches and dizziness since the head injury in service.  But it also appears the positive opinion may not have been aware of an additional head injury the Veteran has sustained since his service, in 1986.  Both the opinions for and against the claim therefore have failings, such as not the proper foundation and predicate.  Additional medical comment resultantly is needed to assist in deciding this claim, including determining whether the Veteran has any current residuals such as dizziness, headaches, difficulty with speech, attention, concentration, memory and executive functioning deficits owing to his head injury in service versus the additional head injury since his service.

Regarding his service-connection claim for a psychiatric disorder to include PTSD, VA and private treatment records show the Veteran now has the required diagnosis of PTSD, also however of an adjustment disorder, depression and anxiety.  He contends that his psychiatric disorder, irrespective of the particular diagnosis, is the result of almost being washed overboard during a bad storm while in service and/or from the documented head injury he also sustained during his service.  The claims file contains a private medical opinion dated in July 2013 indicating the Veteran's PTSD is related to the alleged traumatic incident of almost being washed overboard during his service.  The record on appeal, however, does not contain any objective confirmation of the occurrence of this alleged incident.  Furthermore, a November 2008 VA treatment record indicates the Veteran's psychiatric disorders, instead, may be related to his documented head injury in service (so to a separate incident, though, if true, still nonetheless a result of his service).  He has not been provided a VA compensation examination for a medical opinion concerning this determinative issue of causation, so one is needed to assist in deciding this claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule an appropriate VA compensation examination for a medical nexus opinion indicating the likelihood (very likely, as likely as not, or unlikely) the Veteran has residuals - including headaches, dizziness, speech difficulty, or deficits in attention, concentration, memory and other functioning or cognition - owing to head trauma sustained during his service as opposed to in the years since.  To facilitate making this important determination, the claims file, including a copy of this decision and remand, must be made available to the examiner for review of the pertinent history, and the examiner must indicate the claims file was reviewed in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

It is most essential the examiner discuss the underlying reasoning or rationale for his or her opinion, including providing a description of the evidence relied upon and rejected in reaching conclusions.  As part of this explanation, the examiner is specifically requested to discuss the documented complaints of headaches the Veteran had during his service, but also the November 2008 VA treatment record indicating he has residuals of in-service head trauma, the May 2010 VA treatment documenting he has chronic headaches due to a service-related injury, and his lay statements of headaches, memory problems and cognitive impairment in service with recurrence of these symptoms in the years since conclusion of his service.  

2. Also schedule an appropriate VA compensation examination to affirm all current psychiatric disorders, including PTSD, adjustment disorder, depression and anxiety, and for a medical nexus opinion concerning their etiologies - particularly in terms of their purported relationship or correlation with events the Veteran alleges occurred during his military service.  To facilitate making these important determinations, the claims file, including a copy of this decision and remand, must be made available to the examiner for review of the pertinent history, and the examiner must indicate the claims file was reviewed in conjunction with the examination.  The examiner is directed to administer all necessary diagnostic testing and evaluation of the Veteran and to prepare a report fully discussing all associated symptoms.

a. If PTSD is diagnosed, the examiner must identify the specific stressor(s) supporting this diagnosis.  In particular, there needs to be indication of the likelihood (very likely, as likely as not, or unlikely) it is the result of the head trauma in service being claimed.

b. Similarly, if a psychiatric disorder other than PTSD also is diagnosed, there needs to be comment concerning the likelihood (very likely, as likely as not, or unlikely) it originated during his service from September 1973 to May 1975, or, if a psychosis, within a year of his discharge, so by May 1976, or is otherwise related or attributable to his service - including especially to the documented head injury and/or the additionally alleged incident of almost being washed overboard.

In determining whether the Veteran has PTSD or any other psychiatric disorder owing to his service, the examiner is asked to review and discuss the lay statements in the claims file, including those from the Veteran during his examinations, as well as the medical evidence of record both for and against his appeal. 

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

3. Then readjudicate these claims on their underlying merits in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


